Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/21/2021 has been entered.
This action is responsive to the Patent Board Decision mailed 10/29/2021 and Applicant’s request for continued examination and amendment/remarks filed 12/21/2021. 
Claims 1, 11, 15-17, 20, 21, 34, 37, and 38 are currently pending, of which claims 15-17, 37, and 38 are withdrawn. 
The rejection on the grounds of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,468,601 is withdrawn in view of the approved Terminal Disclaimer filed 12/21/2021.
The rejection of claims 39 and 40 under 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the above amendment.
The rejection of claims 1 and 20 under 35 U.S.C. 102(b) and/or 35 U.S.C. 103 over Li et al. (US 7,208,243) is withdrawn in view of the Patent Board Decision mailed 10/29/2021.
Election/Restrictions
Claim 1 is allowable.  Claims 15-17, 37, and 38, previously withdrawn from consideration as a result of a restriction requirement, require (or have been amended by Examiner’s amendment, below, to require) all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I to III, as set forth in the Office action mailed on 09/21/2016, is hereby withdrawn and claims 15-17, 37, and 38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joshua Aronson on 01/06/2022.
The application has been amended as follows: 

In claim 15 on line 1 of the claim, rewrite “A process for preparing a charge transporting semi-conducting material,” to read as --“A method for preparing the charge transporting semi-conducting material according to claim 1,”--.

In claim 15 on line 4 of the claim, amend the term “charge-transporting” to remove the hyphen such that it reads as --“charge transporting”--.

In claim 15 bridging lines 5-6 of the claim, amend the term “charge-transporting” to remove the hyphen such that it reads as --“charge transporting”--.

In claim 15 on line 7 of the claim, add a comma after the term “acetylenic group” to read as --“acetylenic group,”--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Li et al. (US 7,208,243), fails to teach or suggest the claimed charge transporting semi-conducting material/polymer comprising the recited 1,2,3-triazole cross-linking units that have a continuous infinite network and are capable of transporting an injected charge/electron.  
Li et al. teaches ion-conducting cross-linked polymers suitable for use as a proton-exchange membrane comprising cross-links including nitrogen-containing heterocycles formed by a cycloaddition reaction between alkyne and azide groups to produce 1,2,3-triazole groups (abstract, col. 3 lines 35-62, and col. 4 lines 35-59).  However, the claimed material transports an injected charge, e.g., electron, due to overlapping orbitals along the polymer whereas Li et al.’s material transport an ion, e.g., H+ protons, due the acidic functional groups present on the polymer.  The ion conducting material of Li et al. is not the same as the claimed charge transporting semiconducting material, and it would not have been obvious to a person of ordinary skill in the art to modify the ion conducting materials of the reference so as to arrive at the claimed semiconducting materials and the recited charge transporting function.  See page 3 of the 132 Declaration filed 08/23/2017, pages 4-6 of the 132 Declaration filed 02/28/2018, pages 1-4 of the 132 Declaration filed 09/06/2019, and pages 8-9 of the Board decision mailed 10/29/2021.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 7, 2022